Third District Court of Appeal
                               State of Florida

                      Opinion filed November 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0190
                       Lower Tribunal No. 21-17156
                          ________________


                          Rafael Pina-Nieves,
                                  Appellant,

                                     vs.

                        William Omar Landron,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

     DMRA Law LLC, and Maria A. Dominguez, Javier F. Micheo-Marcial,
and Juan C. Ramos-Rosado, for appellant.

     The Alvarez Trial Law Firm, and Carlos Osvaldo Friger, and Amado
Alan Alvarez; Law Offices of Mendez & Mendez P.A., and Sergio L.
Mendez, and Daniel J. Mendez, for appellee.


Before SCALES, LINDSEY, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2